DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Claims Status 
Claims 1, 4-6, 9-20 are pending and are examined and claims 2, 3, 7, 8, are cancelled per the amendment.

Claim Objections
Claim 15 objected to because of the following informalities:  Correct “each” to “each of the at least two gaskets” for consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 15, and 19, “the filter member” and “the gaskets” lack clarity. Earlier limitations disclose “at least one filter member” and “at least two gaskets”. It is unclear how many filter members there are and how many gaskets there are. Please clarify.

Regarding Claim 4, the limitation “configured to contain at least sterilization indicator” lacks clarity since it is dependent on claim 1 which disclose “at least one sterilization indicator”. Are these the same or different sterilization indicators? Please clarify.

Regarding Claim 10, the limitation “a single chamber” is unclear. Is this the same or different than the at least one chamber as claimed in claim 1. Please clarify.

Regarding Claim 15, “the at least one chamber” is unclear and lacks clarify. There is earlier recitation of a first chamber and a second chamber. How many chambers are there- 1, 2, or more than 2?

Regarding Claims 15 and 19, it is unclear what fluid communication is allowed and restricted through the single inlet/outlet. How does the at least one filter and the at least one gasket provide a restrictive flow path when there is fluid communication between at least one chamber and an external environment? Is that gas versus liquid where one is allowed and the other is restricted? Please clarify what is fluidly 

Claims 5, 6, 9, 11-14, 16, 17, 18, and 20 are rejected by virtue of dependence on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petersen (US Pub 2001/0012612; already of record).

Regarding Claim 1, Petersen teaches a sterilization challenge device, comprising: a body including at least one chamber configured to contain at least one sterilization indicator; and a filter assembly including at least one filter member and at least two gaskets, each gasket having an opening, the filter member and the gaskets being in stacked relationship to one another with the filter member disposed between the two gaskets, the filter assembly positioned in the body; wherein the sterilization challenge device has a single inlet/outlet for flow into and out of the at least one chamber and wherein the only fluid communication between the at least one chamber 

Regarding Claim 15, Petersen teaches a sterilization challenge device comprising a tubular body including a first chamber configured to contain at least one sterilization indicator, a second chamber configured to include at least one filter member and at least two gaskets, the at least one filter member and the at least two gaskets each  being in stacked relationship to one another with the filter member disposed between the two gaskets, the at least two gaskets, each gasket including an opening, and a flow path therebetween, wherein the sterilization challenge device has a single inlet/outlet for flow into and out of the at least one chamber and wherein the only fluid communication between the first chamber and an external environment is provided through the second chamber, wherein the at least one filter member and the at least one gasket are configured to provide a restrictive flow path into the first chamber for a gaseous sterilization medium ([0065] The filter stack 87 comprises a gasket 93, a first filter 94, a gasket 95, a second filter 97 having a smaller pore size than the first filter 94, a gasket 98, a third filter 100 having a smaller pore size than the second filter 97, a gasket 101, a woven mesh 102, and a gasket 103. The filter stack also preferably includes a first set of beads 96 disposed between the first and second filters 94 and 97 and a second set of beads 99 disposed between the second and third filters 97 and 

Claims 1, 4, 5, 10, 15, 16, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rio (US Patent 4,853,013).

 Claim 1, Rio teaches a sterilization challenge device, comprising: a body including at least one chamber configured to contain at least one sterilization indicator; and a filter assembly including at least one filter member and at least two gaskets, each gasket having an opening, the filter member and the gaskets being in stacked relationship to one another with the filter member disposed between the two gaskets, the filter assembly positioned in the body; wherein the sterilization challenge device has a single inlet/outlet for flow into and out of the at least one chamber and wherein the only fluid communication between the at least one chamber and an external environment is provided through the single inlet/outlet and the filter assembly, wherein the at least one filter member and the at least two gaskets  are configured to provide a restrictive flow path into the at least one chamber for a gaseous sterilization medium, and wherein the flow out of the at least one chamber is to draw a vacuum in the at least one chamber and the flow into the at least one chamber is for the inlet of the gaseous sterilization medium (the first chamber is capable of being configured to contain at least one sterilization indicator. A sterilization indicator can be placed in the first chamber. Rio teaches in Col. 3, lines 20-39. FIG. 3 shows in detail the structure of the filtering structure 20 and its mounting in a cartridge between the socket 5 and the maintaining ring 6. The filtering structure 20 comprises a first porous and rigid disk 15 having a bearing surface 16 on which is disposed on first filter 19 permeable to gas and impermeable to liquid and having substantially the same area as the first disk 15, and on which is disposed an annular flat seal 25 having substantially the same outside perimeter as the first disk 15 and having an interior surface which is occupied by a second filter 24 permeable to gas and impermeable to liquid, so that it has the same 

Regarding Claim 4, Rio teaches the sterilization challenge device of claim 1, wherein the body is a tubular body including a first chamber configured to hold at least one sterilization indicator and a second chamber configured for the filter assembly including the at least one filter member (see teachings of Rio in Claim 1 above). 

Regarding Claim 5, Rio teaches the sterilization challenge device of claim 4, wherein the tubular body includes a first opening at one end, a second opening at the other end, and a wall therebetween, wherein the first chamber is defined between the first opening and the wall, and-2-US Serial No. 15/946,928Amendment C with RCE Art Unit: 1798the second chamber is defined between the second 

Regarding Claim 10, Rio teaches the sterilization challenge device of claim 1, wherein the body is a tubular body closed at one end, and includes an opening at an opposite end and a single chamber defined therebetween, wherein the filter assembly is provided in a cap assembly configured to engage the tubular body proximate the opening (In FIG. 1, The member 2 and the base 22 further comprise gas discharge orifices 10 and 11 in alignment with each other. Col. 3, lines 6-8.)

Regarding Claim 15, Rio teaches a sterilization challenge device comprising a tubular body including a first chamber configured to contain at least one sterilization indicator, a second chamber configured to include at least one filter member and at least two gaskets, the at least one filter member and the at least two gaskets each  being in stacked relationship to one another with the filter member disposed between the two gaskets, the at least two gaskets, each gasket including an opening, and a flow path therebetween, wherein the sterilization challenge device has a single inlet/outlet for flow into and out of the at least one chamber and wherein the only fluid communication between the first chamber and an external environment is provided through the second chamber, wherein the at least one filter member and the at least 

Regarding Claim 16, Rio teaches the sterilization challenge device of claim 15, wherein the tubular body includes a first opening at one end, a second opening at the other end, and a wall therebetween, wherein the first chamber is defined between the first opening and the wall, and the second chamber is defined between the second opening and the wall, such that the first and second chambers are arranged adjacent each other separated by the wall, wherein the flow path between the first and second chambers is defined by an opening in the wall (In Fig. 1, Fixed in the dome 1 is an annular member 2, the assembly of the dome 1 and the member 2 forming the cover 23. Col. 2, lines 65-68).

Regarding Claim 17, Rio teaches the sterilization challenge device of claim 16, and the second chamber includes at least two filter members and at least two gaskets, each gasket having an opening, wherein each of the filter members is separated from each other with a gasket therebetween, wherein the only flow path from the external environment into the first chamber is provided through the openings of the at least two gaskets and at least two filter members and an opening in the wall (See teachings of Rio in claims 15 and 16 above).

Regarding Claim 18, Rio teaches the sterilization challenge device of claim 16, further including a first cap configured to engage the tubular body proximate the first 

Regarding Claim 19, Rio teaches a sterilization challenge device, comprising: a tubular body including a closed bottom, and an opening at an opposite end, and a first chamber defined therebetween configured to contain at least one sterilization indicator; and a cap assembly comprising a top portion including a second chamber configured to contain at least one filter member and at least two gaskets, the at least one filter member and the at least two gaskets being in stacked relationship to one another with the filter member disposed between the two gaskets, the second chamber having a bottom portion configured to engage the tubular body proximate the opening; wherein the sterilization challenge device has a single inlet/outlet for flow into and out of the at least one chamber and wherein the only fluid communication between the first chamber and an external environment is provided through the second chamber of the cap assembly, wherein the at least one filter member and the at least two gaskets are configured to provide a restrictive flow path into the first chamber for a gaseous sterilization medium (the first chamber is capable of being configured to contain at least one sterilization indicator. A sterilization indicator can be placed in the first chamber. Rio teaches in Col. 3, lines 20-39. FIG. 3 shows in detail the structure of the filtering structure 20 and its mounting in a cartridge between the socket 5 and the maintaining ring 6. The filtering structure 20 comprises a first porous and rigid disk 15 having a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 11, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rio (US Patent 4,853,013), in view of Albert (US Patent 5,866,356; already of record).

Regarding Claim 6, Rio teaches the sterilization challenge device of claim 1.
Rio is silent to wherein the first chamber defined in the tubular body contains a biological indicator and/or a chemical indicator.  
Albert teaches in the related art of a sterilization procedure. Albert teaches a biological indicator for testing the effectiveness of a sterilization procedure. See Abstract. The protective housing of the present invention is designed to contain a biological indicator. The sterilization monitor assembly 30 includes protective housing 10 and a biological indicator 32 within the protective housing 10. The biological indicator 32 may be of any type known to be useful for testing the effectiveness of a sterilization cycle.


Regarding Claim 11, Rio teaches the sterilization challenge device of claim 10, wherein the cap assembly includes a top portion including a second chamber and a bottom portion configured to engage the tubular body, wherein the second chamber includes the at least one filter member and the at least two gaskets.
Modified Wallace is silent to wherein the first chamber defined in the tubular body contains a biological indicator and/or a chemical indicator.  
Albert teaches in the related art of a sterilization procedure. Albert teaches a biological indicator for testing the effectiveness of a sterilization procedure. See Abstract. The protective housing of the present invention is designed to contain a biological indicator. The sterilization monitor assembly 30 includes protective housing 10 and a biological indicator 32 within the protective housing 10. The biological indicator 32 may be of any type known to be useful for testing the effectiveness of a sterilization cycle.
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a biological indicator, as taught by Albert, to the tubular body in the device of Rio, to allow for testing the effectiveness of a sterilization cycle, as taught by Albert.

Claim 14, Rio teaches the sterilization challenge device of claim 11 and the tubular body includes a first thread proximate the opening, and the bottom portion of the filter assembly includes a second thread configured to mate with the first thread, wherein a sealing member is provided between the cap assembly and the tubular body to provide a fluid-tight closure of the first opening when the tubular body is closed with the cap assembly (In Fig. 1, The base 22 has a screw thread 12 for screwing the cap 21 on the nozzle of a tank (not shown) and a seal 13. Col. 2, lines 65-69. The present invention also concerns a vent device for a liquid container comprising a pipe and a vent cap, wherein the cap comprises at least one filtering structure such as defined hereinbefore; a tubular base including a peripheral surface for supporting said structure; a cover including means for maintaining the structure; means for interconnecting the base and the cover; and means which are fluid-tight with respect to the liquid. Col. 5, lines 60-68).

Regarding Claim 20, Rio teaches the sterilization challenge device of claim 19, wherein the cap assembly comprises a wall including an opening; wherein the second chamber includes at least one filter member and at least two gaskets each gasket having an opening, and wherein the only flow path from the external environment into the first chamber when the cap assembly is engaged with the tubular body is provided through the opening in the at least two gaskets, the at least one filter member and the opening in the wall.
Rio is silent to wherein the first chamber defined in the tubular body contains a biological indicator and/or a -6-US Serial No. 15/946,928Amendment DArt Unit: 1798 chemical indicator.

 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a biological indicator, as taught by Albert, to the tubular body in the device of Rio, to allow for testing the effectiveness of a sterilization cycle, as taught by Albert.

Claim 7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rio (US Patent 4,853,013), in view of Albert (US Patent 5,866,356; already of record), and further in view of Petersen (US Patent 6,391,541; already of record). 

Regarding Claim 7, modified Rio teaches the sterilization challenge device of claim 6, wherein the second chamber includes the at least one filter member and the at least two gaskets.
Modified Wallace is silent to wherein the at least one filter member includes a first filter member and a second filter member, and the at least two gaskets includes a first gasket, a second gasket, and a third gasket, each of the first, second, and third gaskets having an opening, wherein the first gasket is arranged in the bottom of the 
Petersen teaches in the related art of a cartridge for separating a desired analyte. The filter stack 87 comprises a gasket 93, a first filter 94, a gasket 95, a second filter 97 having a smaller pore size than the first filter 94, a gasket 98, a third filter 100 having a smaller pore size than the second filter 97, a gasket 101. Column 6, lines 39-43. Each of the at least two gaskets would have an opening. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added two filter members and three gaskets, each of which having an opening, wherein a first gasket is arranged in the bottom of the second chamber adjacent the wall followed by a first filter member, a second gasket, a second filter member, and a third gasket, wherein the only flow path into the first chamber from the external environment is provided through the opening of the third gasket, the second filter member, the opening of the second gasket, the first filter member, the opening of the first gasket, and the opening in the wall, as taught by Peterson, in the device of modified Rio, in order to allow for compressing a stack of filters, as taught by Petersen, in Column 6, line 50.

Regarding Claim 12, modified Rio teaches the sterilization challenge device of claim 11, wherein the top portion and the bottom portion are arranged adjacent each 
Modified Wallace is silent to the at least one filter member includes a first filter member and a second filter member, and the at least two gaskets includes a first gasket, a second gasket, and a third gasket, wherein each of the first, second, and third gaskets has an opening, wherein the first gasket is arranged in the bottom of the second chamber adjacent the wall followed by the first filter member, the second gasket, the second filter member, and the third gasket, wherein the-4-US Serial No. 15/946,928Amendment C with RCEArt Unit: 1798 wall includes an opening, such that the only flow path into the first chamber from the external environment is provided through the opening of the third gasket, the second filter member, the opening of the second gasket, the first filter member, the opening of the first gasket, and the opening in the wall.  
Petersen teaches in the related art of a cartridge for separating a desired analyte. The filter stack 87 comprises a gasket 93, a first filter 94, a gasket 95, a second filter 97 having a smaller pore size than the first filter 94, a gasket 98, a third filter 100 having a smaller pore size than the second filter 97, a gasket 101. Column 6, lines 39-43.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added two filter members and three gaskets, each of which having an opening, wherein a first gasket is arranged in the bottom of the second chamber adjacent the wall followed by a first filter member, a second gasket, a second filter member, and a third gasket, wherein the only flow path into the first chamber from the external environment is provided through the opening of the third gasket, the second filter member, the opening of the second gasket, the first 

Regarding Claim 13, modified Rio teaches the sterilization challenge device of claim 11, wherein the cap assembly includes a top wall including an opening, wherein the second chamber is defined adjacent the top wall and between the top wall and the bottom portion, wherein the second chamber includes the at least one filter member and the at least two gaskets.
Modified Wallace is silent to the at least one filter member includes a first filter member and a second filter member, and the at least two gaskets includes a first gasket, a second gasket, and a third gasket, wherein each of the first, second, and third gaskets has an opening, wherein the first gasket is arranged adjacent the top wall followed by the first filter member, the second gasket, the second filter member, and the third gasket, wherein the only flow path into the first chamber from the external environment is provided through the opening in the top wall, the opening of the first gasket, the first filter member, the opening of the second gasket, the second filter member, and the opening of the third gasket.  
Petersen teaches in the related art of a cartridge for separating a desired analyte. The filter stack 87 comprises a gasket 93, a first filter 94, a gasket 95, a second filter 97 having a smaller pore size than the first filter 94, a gasket 98, a third filter 100 having a smaller pore size than the second filter 97, a gasket 101. Column 6, lines 39-43.
.

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rio (US Patent 4,853,013), in view of Albert (US Patent 5,866,356; already of record), and further in view of Roll (US Patent 5,955,296; already of record).
Regarding Claim 9, modified Rio teaches the sterilization challenge device of claim 5, further including a first cap configured to engage the tubular body proximate the first opening to close the first opening and wherein the tubular body includes a first external thread proximate the first opening, and the first cap includes a first internal thread configured to mate with the first external thread, wherein a sealing member is provided between the first cap and the tubular body to provide a fluid-tight closure of the first opening when the first cap and the tubular body are engaged.
 Modified Rio is silent to a second cap configured to engage the tubular body proximate the second-3-US Serial No. 15/946,928Amendment C with RCEArt Unit: 1798 opening, wherein the tubular body includes a second external 
Albert teaches friction fittings couple the first cap portion 14 to the second cap portion 16 and to the housing tube 18. In another embodiment, illustrated in FIGS. 8 and 9, threaded fittings couple the first cap portion 14 to the second cap portion 16 and to the housing tube 18. Other embodiments are possible without deviating from the invention. For example, in one alternative embodiment, threaded fittings may be used to couple the first and second cap portions to each other while friction fittings are used to join the cap assembly to the housing tube 18. See Column 60-67.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a second cap configured to engage the tubular body proximate the second -3-US Serial No. 15/946,928Amendment C with RCE Art Unit: 1798 opening, wherein the tubular body includes a first external thread proximate the first opening, and the first cap includes a first internal thread configured to mate with the first external thread, wherein a sealing member is provided between the first cap and the tubular body to provide a fluid-tight closure of the first opening when the first cap and the tubular body are engaged, wherein the tubular body includes a second external thread proximate the second opening, and the second cap include a second internal thread configured to mate with the second external thread, wherein the second internal and external threads are configured to allow a gaseous sterilization medium to flow through therebetween to 
Modified Rio is silent to a second cap configured to engage the tubular body proximate the second opening, wherein the tubular body includes an external thread proximate the first opening, wherein the tubular body includes an external thread proximate the second opening, and the second cap include an internal thread configured to mate with the external thread, wherein the threads are configured to allow a gaseous sterilization medium to flow through therebetween to enter the second chamber when the tubular body is closed with the second cap. 
Roll teaches in the related art of sterilizers. In Fig. 1, the housing 3 is capped at one end by a rubber plug 5. At the other end of the housing 3 is the end cap 1 which has the porous paper or plastic insert 2 embedded within it. Column 4, lines 16-18. Threads with a cap are taught by Albert. The threads, as taught by Albert, are configured to allow a gaseous sterilization medium to flow through therebetween to enter the second chamber when the tubular body is closed with the second cap.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a second cap configured to engage the tubular body proximate the second opening, wherein the tubular body includes an external thread proximate the first opening, wherein the tubular body includes an external thread proximate the second opening, and the second cap include an internal thread configured to mate with the external thread, wherein the threads are configured to allow a gaseous sterilization medium to flow through therebetween to enter the second chamber when the tubular body is closed with the second cap, as .


Response to Arguments
Applicant’s arguments, see page 8, filed 3/8/2021, with respect to the 112b rejection have been fully considered and are persuasive.  The 112b rejection has been withdrawn. 
Examiner notes although the 112b rejection is withdrawn, the limitation was written as an intended use limitation and for example a vacuum is not positively recited in the claim. 

Applicant’s arguments with respect to claim(s) rejected under 102 and 103 have been considered but are moot because the new ground of rejection relies on an additional new reference not previously applied. 
	
First, Applicant argues on page 9 that claim 1 is amended to recite the filter assembly has at least two gaskets with the filter member disposed between the gaskets. 
In response, Examiner notes a new rejection is applied to claim 1 with prior art not previously cited. A filter member is commonly supported by two gaskets. This is common in fields beyond the sterilization field as well.

Second, Applicant argues on pages 9-10 that the gaskets cannot be integrally formed with the cap because, if the gaskets were integrally formed, one would not be able to insert a filter member between the gaskets. Moreover, in viewing the single figure of Wallace, if one were to replace the retaining ring (7) with a gasket, there is nothing that would then provide a flow isolation (as the second gasket does) on the opposite end of Wallace’s plastic filter element (8). 
In response, Examiner notes that a new reference is cited with a filter between two gaskets.  

Third, Applicant argues that the purpose of the Wallace device is to provide a package for sterilizing objects and is not in of itself a sterilization challenge device to determine whether proper sterilization has occurred. Wallace is not to determine the effectiveness of the sterilization process. 
In response, Examiner notes that Applicant’s argument is directed to intended use of the device and would not have patentable weight. The effectiveness is determined based on the structure provided in the claim. Examiner also notes that “configured to contain a sterilization indicator” does not positively recite the sterilization indicator. Therefore, as long as the device is capable of containing an indicator, the structure of the prior art would meet the claim as recited. Also, “a sterilization indicator” is broad as it is not mentioned in the claim whether this is an indicator to indicate that sterilization is complete, sterilization is incomplete, a certain temperature is reached or 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JB/
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798